          Case 1:19-cr-00134-LAP Document 72 Filed 03/13/20 Page 1 of 1




                                        The Law Office of
                                     Bertram C. Okpokwasili
                                        121 Newark Avenue, Suite 518
                                           Jersey City, N.J. 07302
                                          Telephone: (201) 771-0394
                                             Fax: (201) 839-3352
Bertram C. Okpokwasili, Esq.*
Email: Bertram@bcolawfirm.com
_____________
* Member of the New York Bar and New Jersey Bar

BY ECF                                                                 March 13, 2020

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States of America v. Augustine Hernandez Diaz
                             Docket No. 1:19-cr-00134-(LAP)
Dear Judge Preska:

        Defense counsel respectfully submits to the Court this request to adjourn the April 20, 2020
sentencing in the above referenced matter to June 05, 2020 or to a date soon thereafter that is
convenient for the Court’s schedule. The reason for this request is that defense has not met with
the defendant with his usual Spanish speaking paralegal due to her concerns about the coronavirus,
and as defense has received no response from the MDC on how they are planning to combat this
pandemic within its community defense has postponed the PSI meeting.              AUSA Nicholas
Chiuchiolo on behalf of the Government, consents to this request. Should the Court have any
questions or require additional information please contact me.
                                                                 Respectfully,

                                                                 /s/ BCO

                                                                 Bertram C. Okpokwasili, Esq.
CC: AUSA(s) Nicholas Chiuchiolo via ECF


The sentencing is adjourned until June 8, 2020
at 12:00 PM. SO ORDERED.




3/16/2020
